United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1239
Issued: January 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 14, 2009 appellant filed a timely appeal from the June 30, 2008 and January 8,
2009 decisions of the Office of Workers’ Compensation Programs concerning a wage-earning
capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s actual wages as a
modified rural carrier associate fairly and reasonably reflected her wage-earning capacity
effective February 4, 2008.
FACTUAL HISTORY
The Office accepted that on September 30, 2006 appellant, then a 45-year-old rural
carrier, sustained a left shoulder strain, left rotator cuff tendinitis and left shoulder impingement

due to performing her work duties on that date.1 On February 13, 2007 she underwent
arthroscopic surgery of her left shoulder which was authorized by the Office. Appellant received
compensation from the Office for periods of disability.
On July 2, 2007 appellant underwent a functional capacity evaluation which revealed that
she was capable of performing a light level of work. She could exert up to 20 pounds of force
occasionally (up to one third of the time) and up to 10 pounds of force constantly (up to two
thirds of the time). In a March 20, 2008 report, Dr. Jose de la Torre, an attending Board-certified
physiatrist, stated that appellant could lift up to 20 pounds to shoulder height and 50 pounds
overhead. Appellant could carry up to 25 pounds and push/pull up to 65 pounds and was able to
handle objects with her hands continuously.
The employing establishment offered appellant a position as a modified rural carrier
associate and she began working in this position on February 4, 2008.2 The position required
lifting up to 10 pounds for 8 hours per day, pushing or pulling up to 10 pounds for 1 hour per day
and performing simple grasping for 8 hours per day. It did not require reaching or lifting above
the shoulder and did not involve casing mail. Appellant received wages of $602.33 per week in
the position.
In a June 30, 2008 decision, the Office determined that appellant’s actual wages as a
modified rural carrier associate fairly and reasonably represented her wage-earning capacity. It
found that appellant had successfully worked in the position for more than 60 days. The Office
reduced appellant’s entitlement to wage-loss compensation benefits as her current pay rate was
greater than her pay at the time of her injury. Appellant continued to be entitled to medical
benefits for treatment of the work-related injury.
Appellant requested a telephonic hearing with an Office hearing representative. In a
subsequent letter, she asserted that she was never employed as a modified rural carrier associate
but that she had been working as a rural carrier associate since May 28, 2005. Appellant claimed
that no modified rural carrier associate position actually existed and that there were no limited
duties assigned to the carrier craft. She alleged that the modified rural carrier associate position
did not fairly and reasonably represent her wage-earning capacity because there were employees
who worked more hours than she did. Appellant asserted that a limited-duty job offer should be
given to employees who are expected to recover and resume working in the same position while
a rehabilitation job should be given to employees who can no longer perform the same duties that
they were performing when injured. She maintained that she was improperly provided with a
limited-duty job offer instead of a rehabilitation job.
During the November 6, 2008 telephonic hearing, appellant argued that she should not
have been offered a limited-duty job offer because she reached maximum medical improvement
in January 2008 and her physicians determined that she would not be able to return to her regular

1

The position was a part time one and appellant worked an average of 23.33 hours per week for the year prior to
the injury. Appellant was earning $408.43 per week at the time of the injury.
2

The position offered work for about 40 hours per week.

2

duties. She claimed that in February 2008 she returned to the same limited-duty job that she
returned to in May 2007.
In response to the hearing transcript, the employing establishment commented that the
modified rural carrier associate position was not a make-shift position. Appellant submitted
various documents, including employing establishment job offers dated June 14, 2007 and
January 29, 2008, letters between the Office and the employing establishment and documentation
of the assignment of her Equal Employment Opportunity complaint to an investigator.
In a January 8, 2009 decision, the Office hearing representative affirmed the Office’s
June 30, 2008 decision. The Office addressed appellant’s arguments and indicated that there was
no provision in the Federal Employees’ Compensation Act to justify her claims for
compensation.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
Section 8115(a) of the Act provides that the “wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.”5 The Board has stated, “Generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.”6
Wage-earning capacity may not be based on an odd-lot or make-shift position designed
for an employee’s particular needs or a position that is seasonal in an area where year-round
employment is available.7 Wage-earning capacity may only be based on a temporary or parttime position if the position held by the employee at the time of injury was a temporary or part-

3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

5 U.S.C. § 8115(a).

6

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is
determined that the actual wages of a given position represent a employee’s wage-earning capacity, the Office
applies the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in
the employee’s compensation.
7

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1), (2) (July 1997).

3

time position.8 Office procedures direct that a wage-earning capacity determination based on
actual wages be made following 60 days of employment.9 The Board has held that the
probability that an employee, if not for her work-related condition, might have obtained other
positions with greater earnings is not proof of a loss of wage-earning capacity and does not
afford a basis for payment of compensation under the Act.10
ANALYSIS
The Office accepted that on September 30, 2006 appellant sustained a left shoulder strain,
left rotator cuff tendinitis and left shoulder impingement due to performing her work duties on
that date. In a June 30, 2008 decision, it determined that appellant’s actual wages as a modified
rural carrier associate fairly and reasonably reflected her wage-earning capacity effective
February 4, 2008. The Office terminated appellant’s compensation as she now was earning
greater wages than she did in her date-of-injury job.
In reaching its determination of appellant’s wage-earning capacity, the Office properly
found that she had received actual earnings as a modified rural carrier associate for more than 60
days in that she had been working in the position since February 4, 2008 when the Office issued
its June 30, 2008 decision.11 According to the evidence of record, the job offer was in
accordance with the restrictions provided by an attending physician.12 The evidence of record
also confirms that the Office took the appropriate steps to obtain appellant’s pay rate information
from the employing establishment before issuing the decision on whether the modified rural
carrier associate position, with wages of $602.33 per week, represented her wage-earning
capacity. The Office compared appellant’s actual earnings as a modified rural carrier associate
with the wages she was receiving at the time of her injury. As appellant’s actual earnings met or
exceeded those she earned at the time of her injury, the Office properly reduced her wage-loss
compensation to zero.
The Office also properly found that appellant’s actual wages as modified rural carrier
associate fairly and reasonably represented her wage-earning capacity. The record does not
establish that the modified rural carrier associate position constitutes sporadic, part-time,
seasonal or temporary work. Moreover, the record does not reveal that the position is a make-

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a(3) (July 1997).
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7c (December 1993).
10

See Dempsey Jackson, Jr., 40 ECAB 942 (1989); Billy G. Sinor, 35 ECAB 419, 422 (1983).

11

See supra note 9.

12

The position required lifting up to 10 pounds for eight hours per day, pushing or pulling up to 10 pounds for
one hour per day and performing simple grasping for eight hours per day. The position did not require reaching or
lifting above the shoulder and did not involve casing mail. These duties were well within the restrictions
recommended by Dr. de la Torre, an attending Board-certified physiatrist.

4

shift position designed for appellant’s particular needs.13 There was no evidence that appellant’s
wages did not fairly and reasonably represent her wage-earning capacity.
On appeal, appellant argued that the modified rural carrier associate position did not
represent her wage-earning capacity because she returned to the same limited-duty position in
February 2008 that she held when she returned to work in May 2007 as a rural carrier associate.
She further maintained that the employing establishment incorrectly placed her in a limited-duty
position rather than a rehabilitation position. Appellant also maintained that, if she had not been
injured, she would have been able to average 40 hours of work per week. She argued that there
were employees who worked more hours than she did. Appellant also claimed that holding the
modified rural carrier associate prevented her from applying for higher paying jobs.
The Board notes that appellant has not provided adequate support for her arguments. The
modified rural carrier associate position did in fact exist as a position separate and distinct from
her previously held rural carrier position. Appellant did not adequately explain the significance
of her characterization of the differences between limited-duty and rehabilitation jobs with
respect to the relevant issue of the present case. Moreover, there is no provision under the Act to
pay a claimant in appellant’s position the higher rate of pay of a rural carrier associate who
worked more hours per week or otherwise earned more money than she did. Although appellant
alleged that the modified rural carrier associate position prevented her from getting higher
paying jobs, the Board has held that the probability that an employee, if not for her work-related
condition, might have obtained other positions with greater earnings is not proof of a loss of
wage-earning capacity and does not afford a basis for payment of compensation under the Act.14
CONCLUSION
The Board finds that the Office properly determined that appellant’s actual wages as a
modified rural carrier associate fairly and reasonably reflected her wage-earning capacity
effective February 4, 2008.

13

See supra note 7.

14

See supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 and June 30, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

